AO 2458 (CASDRev. 02118) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                                v.
          ALBERTO GONZALEZ-MORALES (1)
          also known as: Alberto Gonzalez Morales                       Case Number:        18CR7161-H
          also known as: Alberto Morales Gonzalez
                                                                     Nancy Bryn Rosenfeld
                                                                     Defendant's Attorney
REGISTRATION NO.                 75430-112
o-
THE DEFENDANT:
IZI   admitted guilt to violation of allegation(s) No.      1and2

      was found guilty in violation of allegation(s) No.
                                                           ~~~~~~~~~~~~~
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allee;ation Number                   Nature of Violation
               l                     nv l, Committed a federal, state, or local offense
               2                     nv35, Illegal entry into the United States




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      February 25. 2019




                                                                      UNITED STA.TES DISTRICT JUDGE

                        FILED
                          FEB 2 7 2019

                 CLERK US OiS THIC I COURT
              SOUTHERN LJISTHICT Of- · LIFORNIA
              BY                        DEPUTY


                                                                                                                       18CR7161-H
AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                ALBERTO GONZALEZ-MORALES (l)                                             Judgment - Page 2 of2
CASE NUMBER:              18CR7l6 l-H

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 8 MONTHS TO RUN CONCURRENT WITH THE SENTENCE IMPOSED IN S.D. CAL. CASE NO. 18CR3891-H.




       Sentence imposed pursuant to Title 8 USC Section l 326(b ).
       The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                                               on
             as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
             on or before
             as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                            STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                           18CR7161-H
